IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RAY JAMES,                            NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4361

STATE OF FLORIDA, et al.,

     Respondents.
___________________________/

Opinion filed November 13, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Ray James, pro se, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondents.




PER CURIAM.

      DENIED. See Smartt v. First Union National Bank, 771 So. 2d 1232 (Fla. 5th

DCA 2000).

LEWIS, C.J., THOMAS and OSTERHAUS, JJ., CONCUR.